DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed March 31, 2021.
Claims 1, 8, 9, 11, 14, and 18 have been amended and claim 22 has been added.  Claims 1, 6, 8-15, 17-18, and 21-22 are pending and have been examined on the merits (claims 1, 14, and 18 being independent).
The amendment filed March 31, 2021 to the claims has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2021 and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed March 31, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “The pending claims are not directed to a judicial exception (e.g., an abstract idea) under the 2019 PEG. The 2019 PEG describes a two-prong inquiry, below, for determining 
(2) “Nevertheless, even assuming arguendo that the independent claims recite a judicial exception enumerated in the 2019 PEG, the present claims are subject-matter eligible under the second prong of Step 2A. In the second prong, the Office evaluates whether a claim as a whole integrates the judicial exception into a practical application of the exception.” (Applicant response, page 13)
(3) “The Office Action provides no indication that these recitations of the pending claims (alone or as an ordered combination) are well understood, routine, or conventional in multi-party payment processing system and network. As the Federal Circuit confirmed in Berkheimer, even if the Office Action asserts that the pending claims are rendered obvious by virtue of disparate publications, this does not amount to evidence that the recitations are well understood, routine, or conventional under this second step.” (Applicant response, page 16)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform merging heterogeneous data types including the transaction data, i.e. recommending a product or service, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’).  For instance, in the process of identifying… one account identifier corresponding to the key, identifying… each merchant identifier, incrementing… a value of the cell, incrementing… the value within a first cell of the third matrix, generating… a first matrix that correlates interactions between the plurality of merchant locations, generating… a second matrix that correlates between the listing of purchased offerings, generating… a third matrix by merging the first corpus of transaction data and the second corpus of transaction data, and generating… an offering recommendation for a first product.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 14, and 18 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a computer device, a memory device, a payment card network, merchant computing devices, processor, computer executable instructions, storage media, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1, 14, and 18 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply 
For instance, the limitations of receiving… a first corpus of transaction data, storing… the first matrix in a first data structure, receiving… a second corpus of transaction data, storing… the second matrix in a second data structure, storing… the third matrix in a third data structure, receiving… a third corpus of transaction data, updating… the third matrix using the third corpus of transaction data, and providing… the offering recommendation for a first product are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of merging heterogeneous data types including the transaction data, i.e. recommending a product or service.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a computer device” and “a memory device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a recommendation of a product or service to the user by merging heterogeneous data types including the transaction data, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
For these reasons and those stated in the rejections above, rejection of claims 1, 6, 8-15, 17-18, and 21-22 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8-15, 17-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for merging heterogeneous data types including the transaction data which contains the steps of receiving, generating, storing, identifying, incrementing, updating, and providing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a computer based method, claim 14 is direct to a computer device, and claim 18 is direct to non-transitory computer-readable storage media, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for merging heterogeneous data types including the transaction data is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: generating… a first matrix, generating… a second matrix, generating… a third matrix, updating… the third matrix, incrementing… a value within a first cell in a first product column, identifying… other merchants, incrementing… value each cell in the third matrix, generating… an offering recommendation for a first product, updating… one of individual cells, populating… 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of receiving… a first corpus of transaction data, storing… the first matrix in a first data structure, receiving… a second corpus of transaction data, storing… the second matrix in a second data structure, storing… the third matrix in a third data structure, receiving… a third corpus of transaction data, updating… the third matrix using the third corpus of transaction data, and providing… the offering recommendation for a first product do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)). 
The instant recited claims including additional elements (i.e. a computer device, a memory device, a payment card network, merchant computing devices, processor, computer executable instructions, storage media) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0006] [0061-0063]: a processor, instructions, a memory, processing units, server, database server, transaction server, web server, a remote device, communication interface, Internet, a first matrix generator, a second matrix generator, a list generator, and a matrix calculator) as tools to perform an abstract idea or merely 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: a computer device, a memory device, a payment card network, merchant computing devices, processor, computer executable instructions, storage media) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  The limitations recited by claims 1, 14, and 18 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a first corpus of transaction data, storing… the first matrix in a first data structure, receiving… a second corpus of transaction data, storing… the second matrix in a second data structure, storing… the third matrix in a third data structure, receiving… a third corpus of transaction data, updating… the third matrix using the third corpus of transaction data, and providing… the offering recommendation for a first product are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of merging heterogeneous data types including the transaction data, i.e. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “merchant computing devices” and “a memory device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a recommendation of a product or service to the user 
Dependent claims 6, 8-13, 15-17, and 21-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 6, the step of “wherein the first corpus of transaction data and the second corpus of transaction data are heterogeneous.”, in claim 8, the step of “wherein generating the first matrix that correlates the interactions between the plurality of merchant locations comprises generating the first matrix that correlates the interactions between a first merchant location and a second merchant location.”, in claim 9, the step of “wherein receiving the second corpus of transaction data further comprises receiving the second corpus of transaction data from a merchant…”, in claim 10, the step of “wherein generating the second matrix that correlates the interactions between the listing of purchased offerings…”, in claim 11, the step of “generating a recommendation of one or more products based on first interactions between a first merchant location and a second merchant location and second interactions between a first product identification and a second product identification.”, in claims 12 and 21, the step of “wherein the key is at least one of an exact key, an overlapping key, and a non-overlapping key.”, in claim 13, the step of “further comprising updating in near real-time at least one of individual cells, individual columns, and individual rows of the third matrix based on transactions occurring within a predetermined time.”, in claim 15, the step of “wherein a tally of interactions between merchant locations is used to populate cells within the first matrix.”, in claim 17, the step of “wherein a tally of interactions between product data is used to populate cells within the second matrix.”, and in 
Generating a recommendation of one or more products based on first interactions between a first merchant location and a second merchant location is a most fundamental commercial process.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 6, 8-13, 15-17, and 21-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 14, and 18 above.  Merely claiming the same process using the generated matrix that correlates interactions with merchants using the transaction data in order to provide a recommendation of one or more products does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 6, 8-15, 17-18, and 21-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/YONGSIK PARK/Examiner, Art Unit 3695
May 5, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/6/2021